Exhibit 10.22
Willis Partners Plan
OPTION AGREEMENT
     THIS AGREEMENT, effective as of May 6, 2008 is made by and between Willis
Group Holdings Limited, hereinafter referred to as the “Company” and the
individual (the “Optionee”) who has duly completed, executed and delivered the
Option Acceptance Form, a copy of which is set out in Schedule A attached hereto
and deemed to be a part hereof and, if applicable, the Agreement of Restrictive
Covenants and Other Obligations, a copy of which is set out in Schedule B
attached hereto and deemed to be a part hereof.
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Board (as hereinafter defined) has determined that it would be
to the advantage and best interest of the Company and its shareholders to grant
the Option (as hereinafter defined) provided for herein to Optionee as an
incentive for increased efforts on the part of Optionee during Optionee’s
employment with the Company or its subsidiaries, and has advised the Company
thereof and instructed the undersigned officer to grant said Option.
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified in the Plan or below unless the context clearly indicates
to the contrary.
Section 1.1 - Adjusted Earnings Per Share
     “Adjusted Earnings Per Share” shall mean the adjusted earnings per share as
stated by the Company in its annual financial results as published by the New
York Stock Exchange.
Section 1.2 - Adjusted Operating Margin
     “Adjusted Operating Margin” shall mean the adjusted operating margin as
stated by the Company in its annual financial results as published by the New
York Stock Exchange.
Section 1.3 - Board
     “Board” shall mean the Board of Directors of the Company.
Section 1.4 - Cause
     “Cause” shall mean (i) Optionee’s continued and/or chronic failure to
adequately and/or competently perform his or her material duties with respect to
the Company or its subsidiaries after having been provided reasonable notice of
such failure and a period of at least ten days after

 



--------------------------------------------------------------------------------



 



Optionee’s receipt of such notice to cure and/or correct such performance
failure, (ii) willful misconduct by Optionee in connection with Optionee’s
employment which is injurious to the Company or its subsidiaries (willful
misconduct shall be understood to include, but not be limited to, any breach of
the duty of loyalty owed by Optionee to the Company or its subsidiaries), (iii)
conviction of any criminal act (other than minor road traffic violations not
involving imprisonment), (iv) any breach of Optionee’s restrictive covenants as
provided in this Agreement (if applicable), in Optionee’s employment agreement
(if any), or any other non-compete agreement and/or confidentiality agreement
entered into between Optionee and the Company or any of its subsidiaries (other
than an insubstantial, inadvertent and non-recurring breach), or (v) any
material violation of any written Company policy after reasonable notice and an
opportunity to cure such violation within ten (10) days after Optionee’s receipt
of such notice.
Section 1.5 - Committee
     “Committee” means the Compensation Committee of the Board (or if no such
committee is appointed, the Board provided that a majority of the Board are
“independent directors” for the purpose of the rules and regulations of the New
York Stock Exchange).
Section 1.6 - Earned Date
     “Earned Date” shall mean the date that the annual financial results of the
Company are published by the New York Stock Exchange.
Section 1.7 - Earned Performance Shares
     “Earned Performance Shares” shall mean shares subject to the Option in
respect of which the applicable performance conditions, as set out in section
3.1, have been achieved and shall become exercisable as set out in section 3.2.
Section 1.8 - Good Reason
     “Good Reason” shall mean (i) a reduction in Optionee’s base salary or a
material adverse reduction in Optionee’s benefits other than (a) in the case of
base salary, a reduction that is offset by an increase in Optionee’s bonus
opportunity upon the attainment of reasonable performance targets established by
the Board, (b) a general reduction in the compensation or benefits of, or a
shift in the general compensation or benefits schemes affecting, a broad group
of employees of the Company or any of its subsidiaries, or (c) in the case of
base salary, a reduction which is imposed in accordance with normal
administration and application of a producer compensation plan, if applicable to
Optionee, (ii) a material adverse reduction in Optionee’s principal duties and
responsibilities, which continues beyond ten days after written notice by
Optionee to the Company or the applicable Subsidiary of such reduction or
(iii) a significant transfer of Optionee away from Optionee’s primary service
area or primary workplace, other than as permitted by Optionee’s existing
service contracts; provided, however, that Optionee shall have a period of ten
days following any of the foregoing occurrences or the last event in a series of
events which culminate in providing the basis for such notice during which such
Optionee may claim that a basis for a Good Reason termination by Optionee has
occurred.

2



--------------------------------------------------------------------------------



 



Section 1.9 - Grant Date
     “Grant Date” shall be May 6, 2008.
Section 1.10 - Option
     “Option” shall mean the option to purchase common shares of the Company
granted in accordance with this Agreement.
Section 1.11 - Option Exercise Price
     “Option Exercise Price” shall mean the exercise price of the common shares
of the Company covered by the Option, as set forth in Section 2.2 of this
Agreement.
Section 1.12 - Permanent Disability
     Optionee shall be deemed to have a “Permanent Disability” if Optionee meets
the requirements of the definition of such term, or of an equivalent term, as
defined in the Company’s or Subsidiary’s long-term disability plan applicable to
Optionee or, if no such plan is applicable, in the event Optionee is unable by
reason of physical or mental illness or other similar disability, to perform the
material duties and responsibilities of his job for a period of 180 consecutive
business days out of 270 business days.
Section 1.13 - Plan
     “Plan” shall mean the Willis Group Holdings Limited 2008 Share Purchase and
Option Plan, as amended from time to time.
Section 1.14 - Pronouns
     The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.
Section 1.15 - Secretary
     “Secretary” shall mean the Secretary of the Company.
Section 1.16 - Shares or Common Shares
     “Shares” or “Common Shares” means common shares of the Company which may be
authorised but unissued.
Section 1.17 - Subsidiary
     “Subsidiary” shall mean a direct and/or indirect subsidiary of the Company
as well as any associate company which is designated by the Company as being
eligible for participation in the Plan.

3



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF OPTIONS
Section 2.1 - Grant of Options
     On and as of the Grant Date the Company grants to Optionee an Option to
purchase any part or all of an aggregate number of Shares, as stated in
Schedule A to this Agreement, upon the terms and conditions set forth in this
Agreement. In circumstances where Optionee is required to enter into the
Restrictive Covenant agreement set forth in Schedule B, Optionee agrees that the
grant of an Option pursuant to this Agreement is sufficient consideration for
Optionee entering into such agreement.
     Optionee acknowledges and agrees that the Company may provide grants of an
Option and/or Shares pursuant to this Plan in lieu of any grants the Company is
obligated to make under any pre-existing plans, agreements or letters and that
such grants when made pursuant to this Plan shall fully discharge the Company’s
obligations to make any such grant under any pre-existing plan, agreement or
letter.
Section 2.2 - Exercise Price
     Subject to Section 2.4, the exercise price of each Share subject to the
Option shall be as stated in Schedule A to this Agreement.
Section 2.3 - Employment Rights
     Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations where applicable, the rights and obligations of Optionee under the
terms of his office or employment with the Company or any Subsidiary shall not
be affected by his participation in this Plan or any right which he may have to
participate in it and Optionee hereby waives any and all rights to compensation
or damages in consequence of the termination of his office or employment for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to exercise any Option as a result of such
termination.
Section 2.4 - Adjustments in Options Pursuant to Merger, Consolidation, etc.
     Subject to Section 10 of the Plan, in the event that the outstanding Shares
subject to an Option are, from time to time, changed into or exchanged for a
different number or kind of Shares or other securities, by reason of a
recapitalization, reclassification, stock split, stock dividend, spin-off, stock
combination, Change of Control (as defined in the Plan), merger or other similar
event, the Board shall make an appropriate and equitable adjustment in the
number and kind of Shares and/or the amount of consideration as to which or for
which, as the case may be, such Option, and/or portions thereof then
unexercised, shall be exercisable. Any such adjustment made by the Board shall
be final and binding upon Optionee, the Company and all other interested
persons.

4



--------------------------------------------------------------------------------



 



Section 2.5 - Employer Costs
     In the case of Optionees who are U.K. residents, the grant of this Option
shall be conditional upon the execution of a joint election with his employing
company to accept the liability for employer’s National Insurance arising on
exercise, sale or release of the Option. In the case of Optionees resident in
any other country (excluding the USA), such Optionee agrees that if his
employing company incurs any social security or payroll costs or taxes on
exercise, sale or release of the Option he shall, if requested, reimburse the
employing company in respect thereof.
ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1 - Commencement of Earning
3.1(a) Subject to 3.1(b), the Shares subject to Option shall become Earned
Performance Shares subject to the Participant being in the employment of the
Company or any Subsidiary at each respective date and provided the performance
conditions applicable are achieved.

(b)   The performance conditions are:

     (i) One-sixth of the Shares subject to the Option shall become Earned
Performance Shares with effect from the Earned Date in respect of the year
ending December 31, 2008 if in respect of 2008 the Company achieves an Adjusted
Earnings Per Share of not less than $2.85 and further one-sixth of the Shares
subject to the Option shall become Earned Performance Shares if in respect of
2008 the Company achieves an Adjusted Operating Margin of not less than 24%.
Shares that are eligible to become Earned Performance Shares by virtue of this
sub-section shall be referred to as “2008 Performance Shares”;
     (ii) One-sixth of the Shares subject to the Option shall become Earned
Performance Shares with effect from the Earned Date in respect of the year
ending December 31, 2009 if in respect of 2009 the Company achieves an Adjusted
Earnings Per Share of not less than $3.30 and further one-sixth of the Shares
subject to the Option shall become Earned Performance Shares if in respect of
2009 the Company achieves an Adjusted Operating Margin of not less than 26%.
Shares that are eligible to become Earned Performance Shares by virtue of this
sub-section shall be known as “2009 Performance Shares”;
     (iii) One-sixth of the Shares subject to the Option shall become Earned
Performance Shares with effect from the Earned Date in respect of the year ended
December 31, 2010 if in respect of 2010 the Company achieves an Adjusted
Earnings Per Share of not less than $4.00 and further one-sixth of the Shares
subject to the Option shall become Earned Performance Shares if in respect of
2010 the Company achieves an Adjusted Operating Margin of not less than 28%.
Shares that are eligible to become Earned Performance Shares by virtue of this
sub-section shall be referred to as “2010 Performance Shares”;

5



--------------------------------------------------------------------------------



 



     (iv) The 2008 and 2009 Performance Shares that are subject to the
achievement of an Adjusted Earnings Per Share target and have not become Earned
Performance Shares in accordance with sub-sections (b)(i) and (b)(ii) above will
become Earned Performance Shares with effect from the Earned Date in respect of
the year ending December 31, 2010 if the Adjusted Earnings Per Share target for
2010 of not less than $4.00 is achieved.
     (v) The 2008 and 2009 Performance Shares that are subject to the
achievement of an Adjusted Operating Margin target and have not become Earned
Performance Shares in accordance with sub-sections (b)(i) and (b)(ii) above will
become Earned Performance Shares with effect from the Earned Date in respect of
the year ending December 31, 2010 if the Adjusted Operating Margin target for
2010 of not less than 28% is achieved.
     (c) All Shares subject to an Option that do not become Earned Performance
Shares in accordance with sub-sections 3.1 (b)(i) to (b)(v) shall be forfeited
as from the Earned Date in 2010.
Section 3.2 - Commencement of Vesting and Exercisability
     (a) The Earned Performance Shares shall vest and become exercisable as
follows:

              Percentage of Earned Performance     Shares
Third anniversary of date of grant
    50 %
 
Fourth anniversary of date of grant
    25 %
 
Fifth anniversary of date of grant
    25 %

     (b) In the event of a termination of Optionee’s employment as a result of
Death or Permanent Disability, then (i) the Earned Performance Shares and the
Option in respect thereof shall become immediately exercisable with respect to
all Common Shares underlying such Option as set forth in Section 3.3 (b)(ii) and
(ii) any portion of the Option which then has not become an Earned Performance
Share shall immediately terminate and will at no time be exercisable.
     (c) In the event of a termination of Optionee’s employment for any reason
other than Death or Permanent Disability, then (i) the Earned Performance Shares
that have vested and become exercisable and the Option in respect thereof shall
remain exercisable as set forth in Section 3.3 (b)(iii) or 3.3 (b)(iv) below and
(ii) the Option over Earned Performance Shares that have not yet vested shall
immediately terminate and will at no time become exercisable, except that the
Board may, for termination of employment for reasons other than Cause, determine
in its discretion that the Option over Earned Performance Shares that have not
yet vested and become exercisable, shall become exercisable.

6



--------------------------------------------------------------------------------



 



     (d) In the event of a termination of Optionee’s employment for any reason
other than set out in (b) and (c) above and subject to section 3.3 all Options
will lapse with effect from that date of termination.
Section 3.3 - Expiration of Options

  (a)   The Option shall immediately lapse upon:

          (i) Termination of Optionee’s employment, subject to, and except as
otherwise specified within, the terms and conditions of Section 3.2 above; or
          (ii) Optionee’s failure to execute the Agreement for Restrictive
Covenants, if applicable, and Other Obligations pursuant to Article V below
within 45 days of the Grant Date; or
          (iii) Optionee’s failure to execute the form of joint election with
his employing company as described in Section 2.5 above within 45 days of the
Grant Date; or
          (iv) Optionee’s failure to execute and deliver the Option Acceptance
Form within 45 days of the Grant Date.

  (b)   The Option over Earned Performance Shares that have become vested and
exercisable in accordance with Section 3.2 will cease to be exercisable by
Optionee upon the first to occur of the following events:

          (i) The seventh anniversary of the Grant Date; or
          (ii) The first anniversary of the date of Optionee’s termination of
employment by reason of Death or Permanent Disability; or
          (iii) Ninety days after the date of any termination of Optionee’s
employment by the Company for Cause or by Optionee without Good Reason; or
          (iv) Ninety days after the date of termination of Optionee’s
employment other than as set forth in Section 3.2(b) or (c), above or where the
Board has exercised its discretion in accordance with Section 3.2(c)(ii), the
period shall be six calendar months after the date of termination;
          (v) If the Board so determines pursuant to Section 10 of the Plan, the
effective date of a Change of Control, merger, amalgamation pursuant to Bermuda
law, or other consolidation of the Company or group of companies collectively
known as Willis Group, or other similar event, as provided in the Plan, so long
as Optionee has a reasonable opportunity to exercise his Options prior to such
effective date.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
EXERCISE OF OPTION
Section 4.1 - Person Eligible to Exercise
     During the lifetime of Optionee, only he may exercise an Option or any
portion thereof. After the death of Optionee, any exercisable portion of an
Option may, prior to the time when an Option becomes unexercisable under
Section 3.3, be exercised by his personal representative or by any person
empowered to do so under Optionee’s will or under then applicable laws of
inheritance.
Section 4.2 - Partial Exercise
     Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3;
provided, however, that any partial exercise shall be for whole Shares only.
Section 4.3 - Manner of Exercise
     An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.3:

  (a)   Notice in writing signed by Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Board and made available to Optionee (or such other person
then entitled to exercise the Option);     (b)   Full payment (in cash, by
cheque, electronic transfer, by way of a cashless exercise as approved by the
Company, by way of surrender of Shares to the Company or by a combination
thereof) for the Shares with respect to which such Option or portion thereof is
exercised;     (c)   Full payment to the Company or any Subsidiary (“Group
Member”) by which Optionee is employed, of all amounts which, under federal,
state or local law, it is required to withhold upon exercise of the Option; and
    (d)   In a case where any Group Member is obliged to (or would suffer a
disadvantage if it were not to) account for any tax (in any jurisdiction) for
which Optionee is liable by virtue of the exercise of the Option and/or for any
social security contributions recoverable from the person in question (together,
the “Tax Liability”), Optionee has either:

          (i) made full payment to the Group Member of an amount equal to the
Tax Liability, or

8



--------------------------------------------------------------------------------



 



          (ii) entered into arrangements acceptable to that or another Group
Member to secure that such a payment is made (whether by authorizing the sale of
some or all of the Shares on his behalf and the payment to the Group Member of
the relevant amount out of the proceeds of sale);

  (e)   In the event the Option or any portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

     Without limiting the generality of the foregoing, the Board may in the case
of U.S. resident employees of the Company or any Subsidiary require an opinion
of counsel reasonably acceptable to it to the effect that any subsequent
transfer of Shares acquired on exercise of an Option does not violate the Act,
and may issue stop-transfer orders in the U.S. covering such Shares.
Section 4.4 - Conditions to Issuance of Share Certificates
     The Shares deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued Shares or issued
Shares held by any other person. Such Shares shall be fully paid. The Company
shall not be required to issue or deliver any certificate or certificates for
Shares granted upon the exercise of an Option or portion thereof prior to
fulfillment of all of the following conditions:
     (a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Board shall, in its absolute discretion, determine
to be necessary or advisable; and
     (b) The lapse of such reasonable period of time following the exercise of
the Option as the Board may from time to time establish for reasons of
administrative convenience.
Section 4.5 - Rights as Shareholder
     The holder of an Option shall not be, nor have any of the rights or
privileges of, a shareholder of the Company in respect of any Shares that may be
received upon the exercise of the Option or any portion thereof unless and until
certificates representing such shares shall have been issued by the Company to
such holder.
ARTICLE V
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
Section 5 - Restrictive Covenants and Other Obligations
     In consideration of the grant of an Option, Optionee shall enter into the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule B. In the event Optionee does not sign and return
the Agreement of Restrictive Covenants and Other Obligations within 45 days of
the Grant Date the

9



--------------------------------------------------------------------------------



 



Options shall lapse pursuant to section 3.3(a)(ii). If no such agreement is
required, Schedule B shall state none or not applicable.
ARTICLE VI
MISCELLANEOUS
Section 6.1 - Administration
     The Board shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the Board
shall be final and binding upon Optionee, the Company and all other interested
persons. No member of the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Options. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Board under the Plan and
this Agreement.
Section 6.2 - Options Not Transferable
     Neither the Options nor any interest or right therein or part thereof shall
be subject to the debts, contracts or engagements of Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 6.2 shall not
prevent transfers made solely for estate planning purposes or under a will or by
the applicable laws of inheritance.
Section 6.3 - Binding Effect
     The provisions of this Agreement shall be binding upon and accrue to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
Section 6.4 - Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company at the following address:
Willis Group Holdings Limited
c/o Willis Group Limited
51 Lime Street
London England EC3M 7DQ
Attention: Company Secretary
and any notice to be given to Optionee shall be at the address set forth in the
Option Acceptance Form.

10



--------------------------------------------------------------------------------



 



     By a notice given pursuant to this Section 6.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to Optionee shall, if Optionee is then deceased, be given
to Optionee’s personal representatives if such representatives have previously
informed the Company of their status and address by written notice under this
Section 6.4. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or the United Kingdom’s Post Office or in the
case of a notice given by an Optionee resident outside the United States of
America or the United Kingdom, with a recognized international courier service.
Section 6.5 - Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 6.6 - Applicability of Plan
     The Options shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to the Options. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.
Section 6.7 - Amendment
     This Agreement may be amended only by a document executed by the parties
hereto, which specifically states that it is amending this Agreement.
Section 6.8 - Governing Law
This Agreement shall be governed by, and construed in accordance with the laws
of Bermuda; provided, however, that the Agreement of Restrictive Covenants and
Other Obligations, if applicable, shall be governed by and construed in
accordance with the laws specified in that agreement.
Section 6.9 - Jurisdiction
The courts of Bermuda shall have jurisdiction to hear and determine any suit,
action or proceeding and to settle any disputes which may arise out of or in
connection with this Agreement and, for such purposes, the parties hereto
irrevocably submit to the jurisdiction of such courts; provided, however, where
applicable, that with respect to the Agreement of Restrictive Covenants and
Other Obligations the courts specified in such agreement shall have jurisdiction
to hear and determine any suit, action or proceeding and to settle any disputes
which may arise out of or in connection with that agreement.

11



--------------------------------------------------------------------------------



 



Section 6.10 - Counterparts
     This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.
     IN WITNESS WHEREOF the Company and Optionee have each executed this
Agreement.

                  WILLIS GROUP HOLDINGS LIMITED    
 
           
 
  By:   /s/ Michael P Chitty    
 
  Name:  
 
Michael P Chitty    
 
  Title:   Company Secretary    

12